Opinion or the Court by
Judge Hardin :
The coroner’s deed offered in evidence by the plaintiff having been rejected, and, thus consequently being no evidence of title in the plaintiff before the jury, the peremptory' instruction of the court to find for the defendants was manifestly right But the main question to be determined is, whether or not the court erred in refusing to permit said deed to be read. Neither the judgments, nor executions under which the coroner’s deed purports to have been made, were made, or offered to be made in evidence. It was clearly necessary to do so to render the deed competent evidence of *408title. This principle has been repeatedly and authoritatively recognized by this court. Smith v. Moreman, 1 Monroe, 154. Stephens, etc., vs. Robertson, etc., 3 Monroe, 99, and Riggs vs. Dooly, etc., 7 B. Monroe 238.

Vanuiinhle & Hays, for appellants.


Alexander, for appellee.

It is deemed unnecessary here to enquire to what extent or under what circumstances a coroner is clothed with the authority,of a sheriff to sell and convey lands under execution, as the deed, had it been made by a sheriff should not have been made without the production also of the judgment, execution and return of sale which could alone have authorized the conveyance.
The judgment is affirmed.